—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered December 13, 2001, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (McKay, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The evidence adduced at the pretrial hearing was sufficient to establish that the police had probable cause to arrest the defendant (see People v Rosa, 231 AD2d 534, 535 [1996]; People v Williams, 117 AD2d 830 [1986]). Accordingly, the hearing court properly denied suppression of certain physical evidence seized from the defendant’s person incident to the arrest (see New York v Belton, 453 US 454, 462-463 [1981]). Ritter, J.P., Altman, Krausman and Crane, JJ., concur.